Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with H. Sanders Gwin, Jr. on May 18, 2022.
The application has been amended as follows: 
In claim 1, lines 8-9, the text “R = CH3, R1 = H, R2 = H, R3 = NH2; or R = NO2, R1 = H, R2 = H, R3 = NH2; or” has been deleted.
In claim 2, line 4 the text “CH3,” has been deleted, and at line 5, the text “NO2,” has been deleted.

Allowable Subject Matter
Claims 1, 2, 5, and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Wilke et al. ACS Chem. Biol. (2015), Vol. 10, pages 328-335 (Wilke) is representative of prior art. See Office Action dated October 14, 2021, pages 3-4. Prior art does not teach or reasonably suggest modifying the compounds of Wilke in a manner in which would yield a compound of the instantly claimed formula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pandurangan et al. Der Pharma Chemica (2010), Vol. 2(3), pages 316-324 is drawn to benzothazole derivatives having antimicrobial activity (Abstract). Pandurangan further teaches 2-amino-6-methyl benzothiazole (Fig. 2)

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/